DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,252,030 (hereinafter Pat-030). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 7 of Pat-030 recites all the claimed limitations of the claim 1.
Pat-030 Language 
Claims / App Language
1. A method comprising: 
receiving a network configuration for a physical network and a scale target for a scaled network, wherein the physical network comprising a plurality of nodes and the scale target is a value that specifies how the physical network is to be scaled by adding or removing one or more nodes from the physical network; 

identifying, based on the scale target, at least one or more selected nodes in the plurality of nodes in the physical network for implementing in the scaled network; 

reconfiguring, for each node in the one or more selected nodes, data plane parameters for the node; and 

reconfiguring, for each node in the one or more selected nodes, control plane parameters for the node.
1. A method comprising: 
receiving a network configuration for a network and a scale target for a scaled network, wherein the network comprises a plurality of nodes and the scale target is a value that specifies how the network is to be scaled; 



identifying, based on the scale target, at least one or more selected nodes of the plurality of nodes in the network for implementing in the scaled network; 

reconfiguring, for each node of the one or more selected nodes, data plane parameters of the node; and 

reconfiguring, for each node of the one or more selected nodes, control plane parameters of the node.


Regarding claim 2, claim 2 of Pat-030 recites all the claimed limitations of the claim 2.
Regarding claim 3, claim 3 of Pat-030 recites all the claimed limitations of the claim 3.
Regarding claim 4, claim 4 of Pat-030 recites all the claimed limitations of the claim 4.
Regarding claim 5, claim 5 of Pat-030 recites all the claimed limitations of the claim 5.
Regarding claim 6, claim 6 of Pat-030 recites all the claimed limitations of the claim 6.
Regarding claim 7, claim 7 of Pat-030 recites all the claimed limitations of the claim 7.
Regarding claim 8, claim 8 of Pat-030 recites all the claimed limitations of the claim 8.
Regarding claim 9, claim 9 of Pat-030 recites all the claimed limitations of the claim 9.
Regarding claim 10, claim 10 of Pat-030 recites all the claimed limitations of the claim 10.
Regarding claim 11, claim 11 of Pat-030 recites all the claimed limitations of the claim 11.
Regarding claims 12-20, claims 12-20 of Pat-030 recites all the claimed limitations of the claim 12-20, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of and Mixer et al. (US 2016/0261482, “Mixer”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Wang discloses “Network System Management” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method comprising: 
receiving a network configuration for a network and a scale target for a scaled network ([0014, Fig. 1 and Fig. 2] “At 102, a network system size (e.g., the number of nodes (N) in the network system infrastructure) and a number of system parameters (e.g., network system parameters) are received.”), 
wherein the network comprising a plurality of nodes (See Fig. 3 for the physical network with network elements, and [0026] “The monitoring and analysis system (e.g., Monalytics) topology 365 includes a central management station (CMS) 362 and zones 364-1, 364-2, and 364-3. The CMS 362 can manage the plurality of zones.”), and the scale target is a value that specifies how the network is to be scaled ([0024 and Fig. 2] “The number of nodes (N) 210 in the infrastructure is received by the topology constructor 218.”, and [0025] “The system can use the desired performance (P') and the desired quality (Q') to determine a topology that has a decreased cost to reach a threshold (P*Q)/C for the given scale (N).”);
identifying, based on the scale target, one or more selected nodes of the plurality of nodes in the network for implementing in the scaled network ([0026 and Fig. 3] “FIG. 3 illustrates a diagram of an example of a monitoring system topology 365 for network system management according to the present disclosure. The monitoring and analysis system (e.g., Monalytics) topology 365 includes a central management station (CMS) 362 and zones 364-1, 364-2, and 364-3. The CMS 362 can manage the plurality of zones.”, and further for more detail see [0027-0031 and Fig. 4]).
	It is noted that while disclosing scaling up or down a network, Wang does not specifically teach about reconfiguring user and control parameters. It, however, had been known before the effective filing date as shown by as follows;
 reconfiguring, for each node in the one or more selected nodes, data plane parameters for the node ([Mixer, 0064 and Fig. 4] “a block 462 determines whether it is necessary, based on the configuration change, to change the baseline traffic data parameters because, for example, the configuration may alter the expected operation of the network in terms of traffic flow into or out of a particular node or the network”) and 
reconfiguring, for each node in the one or more selected nodes, control plane parameters for the node ([Mixer, 0064 and Fig. 4] “a block 460 determines whether it needs to change a set of rules based on the configuration change. If so, a block 452 then changes the effective rules as stored in the rules database, either automatically or in response to user input and stores the new or changed rules in the rule database (e.g., the database 44 of FIG. 1)” The cited effective rules are considered to be equivalent to the recited control plane parameters.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hankins's features by using the features of Mixer in order to consistently achieve certain levels of service such that "The anomaly detection system described herein also reduces the false positive rate of the anomaly detection analysis by receiving notifications of and accounting for authorized network configuration changes or automated reconfiguration activities" [Mixer, 0011]. 

Regarding claim 12, it is a system claim corresponding to the method claim 1 except, one or more processors, at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors (See Fig. 5 and [0043-0049], e.g., [0043] “FIG. 5 illustrates a block diagram 580 of an example of a machine-readable medium (MRM) 538 in communication with processing resources 546-1, 546-2 . . . 546-N for network system management”), and is therefore rejected for the similar reasons set forth in the rejection of the claim 1.

Regarding claim 18, it is a claim for non-transitory computer-readable storage medium having stored therein instructions (See Fig. 5 and [0043-0049], e.g., [0043] “FIG. 5 illustrates a block diagram 580 of an example of a machine-readable medium (MRM) 538 in communication with processing resources 546-1, 546-2 . . . 546-N for network system management”), and is therefore rejected for the similar reasons set forth in the rejection of the claim 1.

With respect to dependent claims:
Regarding claims 2, 13, and 19, the method of claim 1, the system of claim 12 and the non-transitory computer-readable storage medium of claim 18, respectively, further comprising deploying the scaled network ([0024 and Fig. 2]).

Regarding claims 3 and 14, the method of claim 1 and the system of claim 12, respectively, wherein the scale target comprises one of a scale factor or a target number of nodes ([0024 and Fig. 2] “The number of nodes (N) 210 in the infrastructure is received by the topology constructor 218.”, and [0025] “The system can use the desired performance (P') and the desired quality (Q') to determine a topology that has a decreased cost to reach a threshold (P*Q)/C for the given scale (N).”).

Regarding claims 4 and 15, the method of claim 1 and the system of claim 12, respectively, wherein the one or more selected nodes are identified based on one or more topologies of the network ([0042 and Fig. 4] “During a fitting phase at the fitting module 424, if the known topologies 428 don't fit or match the desired performance (P') values 414 and desired quality (Q') values 416, the topology constructor can create analytical models impromptu for new topologies at 434 (e.g., a hybrid topology that combines centralized, hierarchical, and decentralized topologies within a zone and across zones). These models 434 can be provided to the model evaluation module 422, and the execution flow can be repeated with a new model. The hybrid monitoring system topology can include a monitoring system topology combining at least one of the monitoring system topologies across multiple locations of a data center or across a single location of a data center.”).

Regarding claims 11, 17 and 20, the method of claim 1, the system of claim 12 and the non-transitory computer-readable storage medium of claim 18, respectively,
wherein at least one of the data plane parameters or the control plane parameters are reconfigured based on the scale target ([Mixer, 0030] “a configuration change may include any change made to the operation of a device or set of devices on the network, including the addition of new devices, applications, modules, etc.; the removal of any devices, applications, modules, etc.; and the change in device, application, module, etc., parameters, settings or other configurations” and aforementioned [Mixer, 0064].).

Claim(s) 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Mixer et al. (US 2016/0261482, “Mixer”), and further in view of Hankins et al. (US 2020/0252278, “Hankins”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 5, it is noted that while disclosing a new topology with a scaling factor, Wang does not specifically teach about a route loop avoidance check. It, however, had been known before the effective filing date as shown by Hankins as follows;
the method of claim 1, further performing a route loop avoidance check ([Hankins, 0091] “a variety of potential routes may be monitored and/or measured in order to generate performance results for use in reconfiguration determinations to take place without human intervention. For example, two or more routes between two nodes may be compared; a complete loop may be evaluated, a entire private network, a sub-network, a logical broadcast domain, etc., etc., or any combinations thereof.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s features by using the features of Hankins in order to consistently achieve certain levels of service quality such that “a capability to reconfigure the private network without human intervention to improve network performance and/or to reduce network cost and/or a capability to reconfigure the private network including reallocation of network resources” [Hankins, 0078]. 

Regarding claim 8, the method of claim 1, further comprising reconfiguring, for each node in the one or more selected nodes, policy design parameters for the node ([Hankins, 0064] “a block 452 then changes the effective rules as stored in the rules database, either automatically or in response to user input and stores the new or changed rules in the rule database (e.g., the database 44 of FIG. 1).”).
The rational and motivation for adding this teaching of Hankins is the same as for claim 5. 

Claim(s) 9 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Mixer et al. (US 2016/0261482, “Mixer”) and Hankins et al. (US 2020/0252278, “Hankins”), and further in view of Kashyap (US 2012/0317610).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 9, it is noted that while disclosing scaling up or down a network, Wang does not specifically teach about adding a placeholder to memory. It, however, had been known before the effective filing date as shown by Kashyap as follows; 
the method of claim 8, wherein reconfiguring of policy design parameters comprises adding placeholder entries to a Ternary Content-Addressable Memory (TCAM) of the node ([Kashyap, 0027, Fig. 2 and Fig. 3] “network access control rule 152 is defined as "--src ! mac@port -j DROP." This rule includes the placeholder "mac@port," … network component 114 dynamically determines that communication interface 128 of first endpoint 122 has a MAC address parameter 130 with a value of "MAC A." At 204 of FIG. 3, placeholder 156 ("mac@port") of network access control rule 152 is replaced with the value "MAC A."”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s features by using the features of Kashyap in order to dynamically adapt scalability to cost of administration and management of network access control rules such that "In a network access control rule, a placeholder may be provided for a parameter of an interface to an endpoint. A parameter of the interface to the endpoint may be dynamically determined, and the placeholder may be replaced with the determined parameter." [Kashyap, 0004].

Regarding claim 16, the system of claim 12, wherein the instructions further cause the one or more processors to perform operations comprising reconfiguring, for each node in the one or more selected nodes, policy design parameters for the node ([Hankins, 0064] “a block 452 then changes the effective rules as stored in the rules database, either automatically or in response to user input and stores the new or changed rules in the rule database (e.g., the database 44 of FIG. 1).”), 
wherein reconfiguring of policy design parameters comprises adding placeholder entries to a Ternary Content-Addressable Memory (TCAM) of the node ([Kashyap, 0027, Fig. 2 and Fig. 3] “network access control rule 152 is defined as "--src ! mac@port -j DROP." This rule includes the placeholder "mac@port," … network component 114 dynamically determines that communication interface 128 of first endpoint 122 has a MAC address parameter 130 with a value of "MAC A." At 204 of FIG. 3, placeholder 156 ("mac@port") of network access control rule 152 is replaced with the value "MAC A."”).
The rational and motivation for adding this teaching of Hankins and Kashyap is the same as for claims 5 and 9, respectively. 

Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Mixer et al. (US 2016/0261482, “Mixer”), Hankins et al. (US 2020/0252278, “Hankins”), and further in view of Sindhu et al. (US 2009/0268740, “Sindhu”).
Examiner’s note: in what follows, references are drawn to Hankins unless otherwise mentioned.
Regarding claim 10, it is noted that while disclosing scaling up or down a network, Wang does not specifically teach about variables added to a beginning of a memory. It, however, had been known before the effective filing date as shown by Sindhu as follows;
the method of claim 9, wherein the placeholder entries are added to a beginning of the Ternary Content-Addressable Memory (TCAM) of the node ([Sindhu, claim 18] “store the key in an entry in the buffer, the entry being associated with the first variable length data unit, determine a starting address in the memory where a first portion of the first variable length data unit is to be stored, store the starting address in the entry in the buffer associated with the first variable length data unit”). 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang's features by using the features of Sindhu in order to perform efficient switching of packets through routers such that “a method of routing a variable length data unit through a network device in a system transmitting variable length data units between a source and a destination over a network including the network device.” [Sindhu, 0012].

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Mixer et al. (US 2016/0261482, “Mixer”), and further in view of Brown (US 2009/0201822).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 6, it is noted that while disclosing scaling up or down a network, Wang does not specifically teach about a hello timer parameter. It, however, had been known before the effective filing date as shown by Brown as follows; 
the method of claim 1, wherein the data plane parameters include at least one of a hello timer ([Brown, 0020] “OSRP and OSI/ISIS through packet exchange of the communications channel of an optical or copper link in a network allow for the exchange of topology information. Each node in the network exchanges Hello packets with its immediate neighbors and thereby determines its local state information.”, and [Brown, Table 2] “Hello Timer An interval timer that fires every Hello Interval seconds. When the Hello Timer fires, the node transmits a Hello message over the link.”), an internet protocol security rekey timer, a bidirectional forwarding detection parameters, or a encapsulation parameters (These alternatives are not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s features by using the features of Brown in order to quickly and efficiently determine faulty nodes in a network such that "Each node in the network exchanges Hello packets with its immediate neighbors and thereby determines its local state information. This local state information includes the identity and status of its links to its neighbors." [Brown, 0009]. 

Claim(s) 7 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Mixer et al. (US 2016/0261482, “Mixer”), and further in view of Fleck et al. (US 2019/0340376, “Fleck”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 7, it is noted that while disclosing scaling up or down a network, Wang does not specifically teach about a restriction parameter. It, however, had been known before the effective filing date as shown by Fleck as follows; 
the method of claim 1, wherein the control plane parameters include at least one of a control connection parameter, an advertised route parameter (This alternative is not examined.), a restriction parameter ([Fleck, 0048] “all applications may execute in accordance with a set of one or more policy files received separate from the application, and which define one or more security parameters, features, resource restrictions, and/or other access controls that are enforced by the client device management system when that application is executing on the device.”), a transport location (TLOC) group parameter, or an overlay management protocol (OMP) timer rekey parameter (These alternatives are not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s features by using the features of Fleck in order to prevent sensitive information from being compromised such that "To prevent such lapses in data security, access to data on applications and resources hosted on servers may be restricted through the CEB." [Fleck, 0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411